Citation Nr: 0716633	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

The veteran served in the United States Army Reserves from 
September 1976 to September 1986, with periods of active duty 
for training (ACDUTRA) from October 17, 1976, to December 10, 
1976; and from March 25, 1977, to May 20, 1977; and with 
other periods of inactive duty training.  In addition, a DD 
Form 214 reflects that she served on active duty from April 
1978 to April 1980, but lists net active service of only 1 
year and 9 days.

The veteran's February 2002 claim was denied in the July 2002 
rating decision.  The veteran disagreed and timely appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge via videoconferencing equipment in May 
2003, however the recording made of that hearing was deemed 
unusable.  [Five pages of hearing testimony were transcribed 
and are in the claims folder.]  The veteran was offered the 
opportunity to participate in another hearing, and she again 
testified at a videoconference before the undersigned in 
March 2004.  A transcript of that entire hearing is 
associated with the veteran's claims folder.

In an April 2004 decision, the Board remanded these issues 
for additional evidentiary development.  In a June 2006 
decision, the Board again remanded these issues pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance], 
and for further evidentiary development.

Issues not on appeal

The Board's April 2004 decision denied the veteran's claim of 
entitlement to service connection for a thyroid disorder.  
The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2006).

The Board remanded a claim of entitlement to non service-
connected pension benefits in April 2004 to determine whether 
the veteran wanted to pursue an appeal as to the denial of 
that claim.  In December 2004, the veteran withdrew that 
claim.  That issue is therefore no longer on appeal, if 
indeed it was ever on appeal.  
See 38 C.F.R. § 20.204 (2006).

The Board's June 2006 decision denied the veteran's claims of 
entitlement to service connection for a cardiovascular 
disorder, a left knee disorder, and an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
The Board's decision is final, and those issues will not be 
addressed any further herein.  See 38 C.F.R. § 20.1100 
(2006).

In June 2006, the Board remanded two additional issues, 
entitlement to service connection for a ganglion cyst and for 
a respiratory disorder.  In a December 2006 rating decision, 
the RO granted service connection for a ganglion cyst and for 
a respiratory disorder.  Thus, these issues have been 
resolved.  The Boar additionally observes that there is no 
indication that the veteran has disagreed with the assigned 
ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The only issues remaining on appeal concern the right knee, 
low back and left hip.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's right knee 
disorder is unrelated to her military service.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's left hip 
disorder is unrelated to her military service or to a 
service-connected disability.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's low back 
disorder is unrelated to her military service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Entitlement to service connection for a left hip disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

3.  Entitlement to service connection for a low back disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right knee 
disorder, and for a low back disorder and a left hip 
disorder, both to include as secondary to the knee disorder.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a March 2002 letter that to 
support her claims, there must be evidence which shows that 
"(1) your condition (injury or disease) began or was made 
worse during military service, or was caused by an event in 
service, (2) you currently have a physical or mental 
disability, and (3) a relationship between your current 
disability and an injury, disease, or event in service."  
See page 1.  The veteran was further informed that VA would 
provide a medical examination if it was deemed necessary to 
substantiate her claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.

The veteran was informed in a letter dated May 2004 that if 
there was "any other evidence or information that you think 
will support your claim" to let VA know, and that if she had 
"any evidence in your possession that pertains to your 
claim, please send it to us."  See page 3.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status, and 
existence of a current disability, are not at issue.  The 
veteran's claims were denied based on element (3), a 
connection between the veteran's service and the 
disabilities.  As noted above, the veteran received proper 
notice of this crucial element.  With regard to elements (4) 
and (5), the veteran was specifically informed of how VA 
determines degree of disability and effective date in a 
letter dated July 2006.  Thus, the Board thus finds that the 
veteran has received proper notice in accordance with 
Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained numerous reports of VA treatment of the veteran, 
some of which will be discussed below.  Additionally, the 
veteran was provided with VA examinations in May 2004 and 
September 2006.  The reports of the medical examinations and 
reviews reflect that the examiner recorded the veteran's past 
medical history, noted her current complaints, conducted an 
appropriate physical and mental examinations and rendered 
appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
her representative presented evidence and testimony at 
hearings conducted in May 2003 and March 2004 before the 
undersigned VLJ.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a right knee 
disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA). See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).]

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran contends that she is entitled to service 
connection for a right knee condition because she injured her 
knee in service and experienced problems with the right knee 
continually thereafter.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), current disability, the Board 
notes that there is no diagnosed right knee disability 
reported in either the May 2004 or the September 2006 VA 
medical examination reports.  The reports describe simply 
that the veteran has a painful right knee.  

The Board notes that the veteran has been employed as a 
nurse. 
Accordingly, her contentions as to the nature and etiology of 
her disabilities are not merely lay opinions which the Board 
may disregard as not probative. 
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
[lay persons without medical training they are not competent 
to attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis] with Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].  However, the veteran did not in fact 
diagnose a specific right knee disability as a medical 
professional.  She merely reported right knee pain.  

In short, no diagnosis of a right knee disability is of 
record. The Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Thus, element (1) is not satisfied, 
and the veteran's claim fails on this basis alone.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).   
Accordingly, the Board will also address the remaining two 
Hickson elements.

With regard to element (2), in-service incurrence of an 
injury, the veteran contends that she fell injuring her knee 
during active duty training, and that she was treated for the 
right knee injury.  

A review of the medical records indicates that on 16 November 
1976, while the veteran was serving on ACDUTRA, she 
complained of bilateral knee pain that had been occurring for 
about one and one-half weeks and that "yesterday" her left 
knee gave way and was extremely painful.  In a Physical 
Therapy consult note of the same date, the examiner noted the 
veteran's complaints of pain and of her left knee giving way 
and further noted "no known trauma".  The diagnosis was 
"chondromalacia patellae, mild hamstring strain (L)."  No 
diagnosis was rendered for the right knee.  Further review of 
the records does not reveal any other complaints or treatment 
notes regarding the veteran's right knee.

In sum, after review of the service medical records, there is 
no contemporaneous evidence the veteran suffered any 
traumatic injury to her right knee.

The Board has taken the veteran's own statements into 
consideration, but in view of the entire record, the Board 
finds the negative service medical records to be more 
probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  

The Board acknowledges that self-serving statements are to be 
expected in connection with claims, and such statements are 
not necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  In this case, the 
Board finds that the veteran's recollection is not supported 
by the record evidence.  Moreover, as is noted by the 
September 2006 examiner, the veteran's delay in reporting 
that she experienced an in-service injury [a delay of thirty 
years] is also probative.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  It may be 
that the veteran's recollection, as between the left and 
right knees, has been dimmed with the passage of time.

As was discussed above, the veteran has been employed as a 
nurse.  However, the Court's holding in Cartright has 
specifically been extended to medical professionals.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999).

In a September 2002 letter, Dr. R.H., D.O., indicated that he 
had examined the veteran and had reviewed, among other 
records, "military medical records," "records of TRP 
Military Medical Clinic," and, "Records of Troop Medical 
Clinic, Ft. Jackson, SC."  Dr. D.O.  concluded, somewhat 
redundantly, that "[D]uring the course of her basic 
training, which was carried out in an active duty capacity 
through Ft. Jackson, SC, she did sustain traumatic injury to 
her knees that did occur during the course of her military 
active duty training."  

As is noted above, the Board has thoroughly reviewed all the 
records, including those presumably reviewed by Dr. R.H., and 
has determined that there is no military record indicating 
the veteran injured her right knee.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

After review of the evidence, the Board concludes that Dr. 
R.H.'s statement that the veteran "did sustain traumatic 
injury to her knees that did occur during the course of her 
military active duty training," is simply not substantiated 
by the records relied upon by Dr. R.H. or by any other 
medical record.  Indeed, the November 16, 1976 physical 
therapy note specifically indicated that there was no known 
traumatic event that caused any knee condition.  

It appears that, contrary to his own statement, Dr. R.H. 
relied upon the veteran's own report of what occurred in 
service.  It is now well established that information from a 
veteran which is merely transcribed by another still amounts 
only to a statement from the veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].

For those reasons, the Board finds that element (2) is not 
satisfied.  The veteran's claim of entitlement to service 
connection also fails on that basis.  

With regard to element (3), the veteran and Dr. R.H. in 
essence have indicated that she experienced right knee 
problems continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, as 
discussed above there is no objective medical evidence of 
knee problems in service or thereafter.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  

Although the opinion of Dr. R.H. is supportive of the claim 
as to continuity of symptomatology, as with Dr. R.H.'s 
conclusion that the veteran injured her right knee in 
service, discussed above, his conclusion that there was 
continuous right knee symptomatology after service is 
obviously based on the veteran's own self-serving statements 
and not on any objective medical evidence.  As such, it is 
not competent medical evidence.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].   
   
The September 2006 VA examiner reported that after review of 
all medical records in the veteran's claims folder "[I]t is 
my opinion that her right knee condition is less likely 
related to her military service, as there is no chronicity of 
her right knee condition."  Setting aside the fact that the 
"condition" referred to is not a disease entity, see the 
Board's discussion of element (1) above, this opinion is 
clearly not supportive of the veteran's claim.  Continuity of 
symptomatology after service is therefore not demonstrated.

The Board finds that a preponderance of the competent medical 
evidence supports a finding that there is no nexus between 
the veteran's current disability and her military service.  
Element (3), and thus all elements, are not satisfied.

For the reasons stated above, the Board finds that service 
connection for a right knee condition is not warranted.

2.  Entitlement to service connection for a left hip 
condition.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Secondary service connection

The veteran contends that she is entitled to service 
connection for her left hip condition and argues that it is 
caused by her right knee condition.

The Board observes that the veteran's only service-connected 
disabilities are asthmatic bronchitis and a right wrist scar.  
The veteran herself does not contend that either is related 
to her claim left hip disability, and the medical evidence of 
record does not so suggest.

As noted above, In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

With regard to element (1), the veteran was diagnosed by the 
September 2006 examiner with a "painful left hip with no 
functional loss".  Examination was unremarkable and x-rays 
were unremarkable.  Wallin element (1) is not satisfied, 
since no left hip disability has been diagnosed.  See 
Sanchez-Benitez, supra.

In any event, with regard to element (2), evidence of a 
service-connected disability, the record shows that there is 
no service-connected knee disability (right or left).  
Therefore, the veteran's claim fails.

With respect to element (3), in the absence of a currently 
diagnosed disability and a service-connected disability, it 
is obvious that there can be no nexus.

Direct service connection

It appears that the veteran is also seeking service 
connection for a left hip disability on a direct basis, and 
the RO has alternatively adjudicated the claim on that basis.

With regard to Hickson element (1), evidence of a current 
disability, as discussed above there is no evidence of a 
current left hip disability.  The direct service connection 
claim fails on that basis alone.

With regard to Hickson element (2), there is a 30 March 1977 
complaint of left hip pain.  Pain medication and hot soaks 
were prescribed.  There is no further entry in her service 
medical records regarding any left hip condition.  The Board 
finds that element (2) is arguably satisfied to that extent.

The Board notes that Dr. R.H. stated in his September 2002 
letter that the veteran was diagnosed with left hip 
tendonitis during service, specifically referring to the 
entry summarized above.  In point of fact, the entry states: 
"R/O Tendonitis (L) hip."  The Board notes that the common 
meaning of the medical abbreviation "R/O" is "rule out."  
See page 312, Medical Abbreviations, 12th Edition, Neil M. 
Davis, MS, PharmD., FASHP (2005).  In short, left hip 
tendonitis was not diagnosed.  The Board once again finds 
that Dr. R.H.'s characterization of the veteran's service 
medical records is incorrect   His statement is not probative 
regarding the fact that the veteran was diagnosed with left 
hip tendonitis during service.

With respect to element (3), as with the first issue on 
appeal Dr. R.H. also states that the veteran continued to 
have left hip pain during the remainder of her service and 
post service; in other words, implying that there was 
continuity of her symptoms.  However, a thorough review of 
the record evidence fails to support his statement.  There is 
no objective medical evidence of any chronic left hip pain 
until, as noted by Dr. R.H., a 1989 event which occurred 
after the veteran's discharge from active duty.  The 
contention of continuity of symptomatology fails under such 
circumstances.  See Voerth, supra.

Finally, the Board notes that the September 2006 VA examiner 
indicated that it was his opinion that there was no nexus 
between the veteran's left hip condition and her military 
service.  To the extent that the veteran's contends 
otherwise, her statements carry very little weight of 
probative value.  See Pond, supra; see also Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].   

Based on this evidence, the Board finds that element (3) has 
not been satisfied.

In sum, the Board finds that a preponderance of the evidence 
supports a finding that service connection is not warranted 
for the veteran's left hip condition under either a direct or 
a secondary service connection theory.

3.  Entitlement to service connection for a low back 
disorder.

Analysis

The veteran contends that her low back disability is a result 
of her right knee condition.  She has also submitted evidence 
that infers that her back condition was caused by her left 
hip condition.  Specifically, Dr. R.H. indicated in his 
September 2002 letter that the veteran while practicing CPR 
technique "had to straddle the CPR dummy aggravating her 
left hip and causing a discogenic injury to her back as her 
left knee went out causing a twisting injury during the 
course of the attempted CPR duties."

Secondary service connection

The evidence of record shows that the veteran was diagnosed 
by the September 2006 examiner with a "status post lumbar 
diskectomy with mild functional loss due to pain."  Thus, 
Wallin element (1) is arguably satisfied as to each 
condition.

However, with regard to Wallin element (2), evidence of a 
service-connected disability, as is discussed above, the 
record shows that there is no service-connected knee 
disability, nor is there a service-connected left hip 
condition.  The veteran has not contended that her service-
connected respiratory disorder and wrist scar caused her back 
disability.  Therefore, the veteran's secondary service 
connection claim fails.

Direct service connection

It does not appear that the veteran has specifically 
contended that service connection should be granted on a 
direct basis.  However, since this has been adjudicated by 
the agency of original jurisdiction, the Board will briefly 
address the matter.

As discussed above, the record includes evidence of a current 
disability.  Thus, Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service disease or 
injury, the Board finds after a thorough review of all 
records that there is no evidence of any injury to the 
veteran's back during service.  The veteran's service medical 
records do not include any entry regarding complaint of or 
treatment of any back disorder.  Element (2) is not supported 
by the evidence.

With regard to Hickson element (3), evidence of a nexus 
between the veteran's current condition and her service, the 
September 2006 VA examiner found no connection to service but 
rather to the incident in which she injured her back post 
service.  The veteran herself appears to make the same 
contention, as did Dr. R.H.

In sum, the Board finds that a preponderance of the evidence 
supports a finding that service connection is not warranted 
for the veteran's low back condition under a direct or 
secondary theory.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


